Exhibit 31.2 CERTIFICATION I, Queena Han, certify that: 1. I have reviewed this quarterly report on Form 10-Q/A of XBiotech Inc.; 2. Based on my knowledge, this report does not contain any untrue statement of a material fact or omit to state a material fact necessary to make the statements made, in light of the circumstances under which such statements were made, not misleading with respect to the period covered by this report; Date: May 29, 2015 /s/Queena Han John Simard Vice President, Finance and Human Resources and Secretary (Principal Financial Officer)
